DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 20, 24, 27, 31, 68, 71 and 91-100 are pending in the instant invention.  According to the Amendments to the Claims, filed December 21, 2020, claims 27, 31 and 92-95 were amended, claims 1-19, 21-23, 25, 26, 28-30, 32-67, 69, 70 and 72-90 were cancelled and claims 96-100 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2018/073578, filed January 22, 2018, which claims priority under 35 U.S.C. § 119(a-d) to: a) CN 201710570764.8, filed July 13, 2017; and b) CN 201710047243.4, filed January 22, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on December 21, 2020, is acknowledged: Group IV - claims 27, 31 and 92-100. 
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on September 21, 2020.

	Likewise, the inventor or joint inventor should further note that claim 27 is directed to allowable crystalline Form II of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine methanesulfonic acid salt of the Formula I.  Pursuant to the procedures set forth in MPEP § 821.04(a), (i) claims 20 and 24, directed to crystalline Form I of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoro-methyl)pyridin-4-yl)-1,3,5-triazin-2-amine methanesulfonic acid salt of the Formula I; (ii) claims 68 and 71, directed to crystalline Form VIII of 4-(tert-butoxyamino)-6-(6-(trifluoro-methyl)-pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine methanesulfonic acid salt of the Formula I; and (iii) claim 91, directed to a process for preparing crystalline Form I of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine methanesulfonic acid salt of the Formula I, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on June 9, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on September 21, 2020.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed December 21, 2020.
	Thus, a second Office action and prosecution on the merits of claims 20, 24, 27, 31, 68, 71 and 91-100 is contained within.

Reasons for Allowance

	Claims 20, 24, 27, 68, 91-94, 96-99 and 101-108 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) crystalline Form I of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine methanesulfonic acid salt of the Formula I, as recited in claim 20; (2) crystalline Form II of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine methanesulfonic acid salt of the Formula I, as recited in claim 27; and (3) crystalline Form VIII of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoro-methyl)pyridin-4-yl)-1,3,5-triazin-2-amine methanesulfonic acid salt of the Formula I, as recited in claim 68, respectively.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
CRYSTALLINE FORM II OF 4-(TERT-BUTOXYAMINO)-6-(6-(TRIFLUOROMETHYL)PYRIDIN-2-YL)-N-(2-(TRIFLUOROMETHYL)PYRIDIN-4-YL)-1,3,5-TRIAZIN-2-AMINE MESYLATE OF THE FORMULA I AND USE THEREOF

	has been deleted and replaced with the following:
---“CRYSTALLINE FORMS OF 4-(TERT-BUTOXYAMINO)-6-(6-(TRIFLUOROMETHYL)PYRIDIN-2-YL)-N-(2-(TRIFLUOROMETHYL)PYRIDIN-4-YL)-1,3,5-TRIAZIN-2-AMINE METHANESULFONIC ACID SALT”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“	Crystalline Form I of a methanesulfonic acid salt of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine of Formula I:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula I

	wherein the crystalline form is characterized by an X-ray powder diffraction pattern having X-ray powder diffraction peaks (2) expressed by values at 6.2º, 12.1º, 20.2º, and 25.0º ± 0.2º (2).”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“The crystalline Form I according to claim 20, wherein the crystalline Form I is further characterized by an X-ray powder diffraction pattern having additional X-ray powder diffraction peaks (2) expressed by values at 18.3º, 22.7º, and 24.6º ± 0.2º (2).”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“The crystalline Form I according to claim 20, wherein the crystalline Form I is further characterized by an X-ray powder diffraction pattern having additional X-ray powder diffraction peaks (2) expressed by values at 17.8º, 18.3º, 21.2º, 22.7º, 23.6º, 24.6º, and 27.0º ± 0.2º (2).”---

	In claim 68, the entire text:
	has been deleted and replaced with the following:
---“The crystalline Form I according to claim 20, wherein the crystalline Form I is further characterized by an X-ray powder diffraction pattern having additional X-ray powder diffraction peaks (2) expressed by values at 13.0º, 13.9º, 17.8º, 18.3º, 21.2º, 22.7º, 23.6º, 24.6º, 25.0º, and 27.0º ± 0.2º (2).”---

	In claim 91, the entire text:
	has been deleted and replaced with the following:
---“The crystalline Form I according to claim 20, wherein the crystalline form is characterized by an X-ray powder diffraction pattern as shown in Figure 5.”---

	In claim 92, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the crystalline Form I of the methanesulfonic acid salt of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine of Formula I according to claim 20.”---

	In claim 93, the entire text:
	has been deleted and replaced with the following:

---“A method for treating an isocitrate dehydrogenase 2 mutation-induced cancer in a subject, comprising administering to a subject in need thereof the crystalline Form I of the methanesulfonic acid salt of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine of Formula I according to claim 20.”---

	In claim 94, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 93, wherein the isocitrate dehydrogenase 2 mutation-induced cancer is selected from the group consisting of glioblastoma, myelodysplastic syndrome, myeloproliferative neoplasm, acute myelogenous leukemia, sarcoma, melanoma, non-small cell lung cancer, chondrosarcoma, bile duct cancer, and angioimmunoblastic non-Hodgkin’s lymphoma.”---

	In claim 96, the entire text:
	has been deleted and replaced with the following:
---“A method for treating an isocitrate dehydrogenase 2 mutation-induced cancer in a subject, comprising administering to a subject in need thereof the pharmaceutical composition according to claim 92.”---

	In claim 97, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 96, wherein the isocitrate dehydrogenase 2 mutation-induced cancer is selected from the group consisting of glioblastoma, myelodysplastic syndrome, myeloproliferative neoplasm, acute myelogenous leukemia, sarcoma, melanoma, non-small cell lung cancer, chondrosarcoma, bile duct cancer, and angioimmunoblastic non-Hodgkin’s lymphoma.”---

	In claim 98, the entire text:
	has been deleted and replaced with the following:
---“	A process for preparing the crystalline Form I of the methanesulfonic acid salt of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine of Formula I according to claim 20:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula I


wherein the process comprises the following steps:

(i)	dissolving 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine of Formula I below in methyl tert-butyl ether:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula I;

(ii)	adding methanesulfonic acid dropwise to the solution formed in step (i) above at room temperature;

(iii)	precipitating the crystalline Form I of the methanesulfonic acid salt of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine of Formula I above from the solution formed in step (ii) above;

(iv)	isolating the crystalline Form I of the methanesulfonic acid salt of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine of Formula I above via filtration; and

(v)	drying the crystalline Form I of the methanesulfonic acid salt of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine of Formula I above.”---

	In claim 99, the entire text:
	has been deleted and replaced with the following:
---“	Crystalline Form II of a methanesulfonic acid salt of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine of Formula I:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula I

	wherein the crystalline form is characterized by an X-ray powder diffraction pattern having X-ray powder diffraction peaks (2) expressed by values at 7.3º, 14.2º, 19.2º, 21.1º, 21.5º, and 25.3º ± 0.2º (2).”---

	For new claim 101, the following text is inserted:
---“The crystalline Form II according to claim 99, wherein the crystalline Form II is further characterized by an X-ray powder diffraction pattern having additional X-ray powder diffraction peaks (2) expressed by values at 9.7º, 10.6º, 19.5º, 19.9º, 20.4º, and 22.4º ± 0.2º (2).”---

	For new claim 102, the following text is inserted:
---“The crystalline Form II according to claim 99, wherein the crystalline Form II is further characterized by an X-ray powder diffraction pattern having additional X-ray powder diffraction peaks (2) expressed by values at 9.7º, 10.6º, 11.6º, 16.4º, 18.9º, 19.5º, 19.9º, 20.4º, 22.0º, 22.4º, 24.2º, 24.7º, and 27.5º ± 0.2º (2).”---

	For new claim 103, the following text is inserted:
---“The crystalline Form II according to claim 99, wherein the crystalline Form II is further characterized by an X-ray powder diffraction pattern having additional X-ray powder diffraction peaks (2) expressed by values at 9.7º, 10.6º, 11.6º, 13.2º, 16.4º, 17.2º, 18.9º, 19.5º, 19.9º, 20.4º, 22.0º, 22.4º, 23.0º, 23.2º, 24.2º, 24.7º, and 27.5º ± 0.2º (2).”---

	For new claim 104, the following text is inserted:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the crystalline Form II of the methanesulfonic acid salt of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine of Formula I according to claim 99.”---

	For new claim 105, the following text is inserted:
---“A method for treating an isocitrate dehydrogenase 2 mutation-induced cancer in a subject, comprising administering to a subject in need thereof the crystalline Form II of the methanesulfonic acid salt of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine of Formula I according to claim 99.”---

	For new claim 106, the following text is inserted:
---“The method according to claim 105, wherein the isocitrate dehydrogenase 2 mutation-induced cancer is selected from the group consisting of glioblastoma, myelodysplastic syndrome, myeloproliferative neoplasm, acute myelogenous leukemia, sarcoma, melanoma, non-small cell lung cancer, chondrosarcoma, bile duct cancer, and angioimmunoblastic non-Hodgkin’s lymphoma.”---

	For new claim 107, the following text is inserted:
---“	A process for preparing the crystalline Form II of the methanesulfonic acid salt of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine of Formula I according to claim 99:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula I


wherein the process comprises the following steps:

(i)	dissolving 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine of Formula I below in methyl tert-butyl ether:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula I;

(ii)	adding methanesulfonic acid dropwise to the solution formed in step (i) above at a reflux temperature;

(iii)	cooling the solution formed in step (ii) above to room temperature;

(iv)	precipitating the crystalline Form II of the methanesulfonic acid salt of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine of Formula I above from the solution formed in step (iii) above;

(v)	isolating the crystalline Form II of the methanesulfonic acid salt of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine of Formula I above via filtration; and

(vi)	drying the crystalline Form II of the methanesulfonic acid salt of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine of Formula I above.”---

	For new claim 108, the following text is inserted:
---“	Crystalline Form VIII of a methanesulfonic acid salt of 4-(tert-butoxyamino)-6-(6-(trifluoromethyl)pyridin-2-yl)-N-(2-(trifluoromethyl)pyridin-4-yl)-1,3,5-triazin-2-amine of Formula I:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula I

	wherein the crystalline form is characterized by an X-ray powder diffraction pattern having X-ray powder diffraction peaks (2) expressed by values at 7.12º, 14.05º, 19.11º, 21.02º, 21.33º, and 25.15º ± 0.2º (2).”--- .

	Claims 31, 71, 95 and 100 have been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Sadie E. Knight (Reg. No. 74,539) on January 11, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624